Citation Nr: 1441488	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  12-15 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia H. Wirth, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Army from March 1968 to February 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
 
The Board notes that the October 2010 rating decision also denied service connection for a right kidney disability and for tinnitus.  Regarding the right kidney disability, although the Veteran filed a notice of disagreement in November 2010, and the RO furnished a statement of the case on this issue in May 2012, the Veteran did not perfect an appeal of this issue.  Therefore, this issue is not before the Board at this time.  With respect to tinnitus, the Veteran did perfect an appeal for this issue.  However, a January 2013 rating decision granted service connection for tinnitus, effective May 5, 2010.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for tinnitus, and therefore, that issue is no longer before the Board.  

The Veteran requested a hearing at the RO before the Board in his July 2012 substantive appeal.  He was scheduled for a March 2014 Travel Board hearing.  The Veteran subsequently indicated in a March 2014 statement that he no longer wished for a hearing and wanted a decision based on the record.  Thus, the hearing request has been withdrawn.  See 38 C.F.R. § 20.702(e) (2013).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that the June 2014 Informal Hearing Presentation is relevant to the issue on appeal.  Thus, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking service connection for bilateral hearing loss.  He contends his hearing loss is due to acoustic trauma from his duties as a gunner on a 155 Howitzer while serving in Vietnam.  See July 2013 Statement of Representative.  The Veteran's DD 214 lists his military occupational specialty as that of cannoneer.  The Veteran states his hearing loss has steadily gotten worse since his separation from the Army.  See July 2012 VA Form 9.  

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
  
The Veteran's March 1968 induction examination audiometric testing revealed the following:

Ear
500
Hertz
1000
Hertz
2000
Hertz
3000
Hertz
4000
Hertz
Right 

15 dB
0 dB
0 dB
___
5 dB
Left
15 dB
5 dB
5 dB
___
10 dB

       

The Veteran's February 1970 separation examination audiometric testing revealed the following:

Ear
500
Hertz
1000
Hertz
2000
Hertz
3000
Hertz
4000
Hertz
Right 

10 dB
10 dB
15 dB
10 dB
15 dB
Left
10 dB
15 dB
10 dB
10 dB
15 dB


The Veteran was afforded a VA examination in September 2010.  The Veteran reported in-service noise exposure every day without hearing protection while in Vietnam.  He also reported that after service, he worked at a machine shop for 23 years with exposure to loud equipment, but wore hearing protection in that environment.  The Veteran also reported hunting when he was younger, but stated he had not hunted in the past twenty years.  The Veteran's audiometric testing revealed the following:

Ear
500
Hertz
1000
Hertz
2000
Hertz
3000
Hertz
4000
Hertz

Average
Right 

20 dB
25 dB
25 dB
30 dB
40dB
30 dB
Left
15 dB
25 dB
30 dB
45 dB
65 dB

41.25 dB
       
The Veteran's Maryland CNC work list speech recognition scores were 80 percent for the right ear and 92 percent for the left ear.  

The Veteran has a current bilateral hearing loss disability under 38 C.F.R. § 3.385 (2013).  After review of the claims file and examination of the Veteran, the examiner concluded that it was less likely as not the Veteran's hearing loss was caused by or a result of his military noise exposure.  The examiner's rationale was that the Veteran's current hearing loss may be due to multiple contributing factors, such as occupational noise, recreational noise, and natural progression of age. She also noted that the Veteran's hearing had remained within normal limits at separation from service.

The Veteran was afforded a second VA examination in December 2012.  The examiner did not review the entire claims file.  After examination of the Veteran, the examiner opined that it was less likely as not the Veteran's hearing loss was caused by or a result of the Veteran's military noise exposure.  The examiner's rationale was that the Veteran's hearing was within normal limits at induction and separation.

The Veteran was afforded a January 2013 VA addendum opinion to allow the examiner to review the entire claims file.  After review of the claims file, the examiner concluded it was not likely that acoustic trauma while in service resulted in the Veteran's current hearing loss.  The examiner's rationale was that the Veteran's hearing was within normal limits at induction and separation.  The examiner acknowledged the Veteran's history of noise exposure in service and as a civilian.

A medical opinion is adequate when it is based upon consideration of prior medical history and examinations, and describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In the present claim, the Board must address whether the record shows persuasive evidence of a current hearing loss disability and a medically-sound basis for otherwise attributing such disability to service, notwithstanding hearing found to be within normal limits on audiometric testing at separation from service.  See Hensley, 5 Vet. App. at 159.  The Board should also address any negative shift in the Veteran's hearing that occurred while in service.  Id. at 161-62.  

All three VA examination reports are inadequate in part.  The September 2010 examination report does not address that negative shifts of ten to fifteen decibels occurred in the Veteran's right ear hearing and a negative shift of ten decibels occurred in the Veteran's left ear hearing at various frequencies from audiometric testing performed at induction to separation.  The December 2012 and January 2013 examination reports does not address the negative shift in the Veteran's hearing in his ears and are based solely on a finding that the Veteran's hearing was within normal limits at induction and separation.  Thus, the claims file should be returned to the January 2013 VA examiner, if available, in order to obtain an addendum opinion clarifying whether the Veteran's current hearing loss is due to in-service acoustic trauma.
      
Accordingly, the case is REMANDED for the following action:

1. Return the examination report and claims file to the examiner who conducted the January 2013 VA audiological examination (or another appropriate examiner if unavailable) for an addendum opinion.  The VA examiner found that the Veteran's bilateral hearing loss was less likely as not caused by or a result of military noise exposure, but did not explain the significance of negative shifts of ten to fifteen decibels that occurred in the Veteran's right ear hearing and a negative shift of ten decibels that occurred in the Veteran's left ear hearing at various frequencies from audiometric testing performed at induction to separation, and did not explain the significance of such findings in regard to the likelihood that noise exposure caused permanent hearing loss to manifest then or years later.  In light of the negative shifts in hearing that occurred in the Veteran's ears during service, is it at least as likely as not (50 percent or greater probability) that the bilateral hearing loss is etiologically related to in-service military noise exposure?  In so opining, the VA examiner must discuss the significance of negative shifts of ten to fifteen decibels that occurred in the Veteran's right ear hearing and the negative shift of ten decibels that occurred in the Veteran's left ear hearing at various frequencies from audiometric testing performed at induction to separation in regard to the likelihood that noise exposure caused permanent hearing loss to manifest then or years later on a delayed/latent onset basis and provide a rationale for the opinion provided. 

2. After the development requested above has been completed, the AOJ/RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

